t c memo united_states tax_court james joseph jr petitioner v commissioner of internal revenue respondent docket no filed date james joseph jr pro_se linda a neal for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax and penalties as follows additions to tax_year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -- the issues for decision are whether petitioner had unreported income of dollar_figure in dollar_figure in and dollar_figure in we hold that he had unreported income of dollar_figure for dollar_figure for and dollar_figure for whether petitioner is liable for the addition_to_tax for failure_to_file timely under sec_6651 for and and the accuracy-related_penalty under sec_6662 for and we hold that he is section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in marrero louisiana when he filed the petition - - petitioner received social_security payments of dollar_figure in and dollar_figure in ' he did not report those payments as income on his returns for and b petitioner’s return preparation business petitioner has been a self-employed tax_return_preparer from through the years in issue he charged fees ranging from dollar_figure to at least dollar_figure per return in in the years in issue petitioner generally filed his clients’ returns by transmitting them electronically through banks to respondent petitioner filed paper returns for clients whose electronic returns were rejected by respondent petitioner included his name and return preparer number on the returns he prepared taxpayers claimed refunds on percent of the returns prepared by petitioner petitioner arranged loans in anticipation of refunds refund anticipation loans or rals for taxpayers for whom he electronically filed returns banks approved refund anticipation loans in the amount of a client’s anticipated refund and advanced that amount to the client less fees for the bank and petitioner the banks paid petitioner a dollar_figure fee for each ral the bank issuing the ral also sometimes respondent determined that dollar_figure of those payments is taxable_income to petitioner in and dollar_figure is taxable_income in q4e- paid petitioner’s return preparation fee from the ral proceeds the bank issuing the ral received the refund from respondent cc petitioner’s records and returns petitioner did not keep track of his income his files and records were disorganized he estimated the amount of income to report on his tax returns petitioner reported that he had gross_receipts from preparing tax returns of dollar_figure for dollar_figure for and dollar_figure for petitioner filed his return on date and his return on date respondent did not grant any extensions of time to petitioner to file those returns petitioner did not pay estimated_tax in or d respondent’s examination and determination respondent’s revenue_agent asked petitioner for records of his checking and savings accounts and canceled checks and deposit slips but he did not give any of those records to the agent the revenue_agent had no records from petitioner the revenue_agent asked petitioner to complete a personal living expense statement but petitioner did not do so respondent’s agent used internal_revenue_service computer records to identify returns bearing petitioner’s return preparer number respondent’s agent found petitioner’s preparer number on returns for returns for and returns for in respondent’s revenue_agent mailed a questionnaire - - to individuals whose returns bore petitioner’s preparer number in the questionnaire respondent’s agent asked how much the individuals had paid petitioner to prepare their returns the revenue_agent received responses to the questionnaire the responses stated that petitioner received fees from dollar_figure to dollar_figure per return based on the responses which indicated petitioner prepared their returns petitioner received an average return preparation fee of dollar_figure for dollar_figure for and dollar_figure for two people who responded to the questionnaire attached to their responses records from their banks which showed that the banks had paid petitioner a return preparation fee of dollar_figure per return in dollar_figure per return in and dollar_figure per return in and a dollar_figure fee for every ral for each of the years in issue based on those two responses and third party bank records attached to them respondent’s agent estimated that petitioner received an average return preparation fee of dollar_figure for each return he prepared in dollar_figure for each return he prepared in and dollar_figure for each return he prepared in respondent’s revenue_agent also assumed that petitioner received a dollar_figure ral fee for each return he filed in respondent’s agent multiplied her estimate of petitioner’s preparer fees and the dollar_figure ral fee by the number of returns prepared and filed by petitioner for each year thus -- - respondent’s agent estimated that petitioner had the following amounts of gross_receipts returns prepared return preparer fee dollar_figure dollar_figure dollar_figure ral fee dollar_figure dollar_figure dollar_figure total fee per return x dollar_figure x dollar_figure x dollar_figure total gross_receipts dollar_figure dollar_figure dollar_figure less gross_receipts dollar_figure dollar_figure dollar_figure reported adjustment per notice of dollar_figure dollar_figure dollar_figure deficiency unreported income opinion a whether petitioner had unreported income in positions of the parties respondent contends that petitioner understated his income by dollar_figure for dollar_figure for and dollar_figure for petitioner contends that he reported all of his income in and that respondent’s method of reconstructing his income is inaccurate whether respondent’s determination is entitled to presumption of correctness the u s court_of_appeals for the fifth circuit the circuit to which this case is appealable has stated that in cases - involving unreported income to be entitled to a presumption of correctness the deficiency determination must be supported by some predicate evidence that the determination is correct 46_f3d_382 5th cir affg in part and revg in part tcmemo_1992_168 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 petitioner provided no records to respondent respondent may in the absence of records use a reasonable method to reconstruct a taxpayer’s income 348_us_121 respondent estimated the amount of petitioner’s return preparer fees to be dollar_figure for dollar_figure for and dollar_figure for based on third party bank records attached to two responses to respondent’s survey respondent multiplied those estimates by the number of returns bearing petitioner’s return preparer number for each year respondent estimated the amount of ral fees petitioner received by multiplying dollar_figure by the number of returns bearing petitioner’s return preparer number for each year respondent added these estimates of petitioner’s return preparer fees and ral fees to estimate the amount of petitioner’s gross_receipts for respondent’s determination is amply supported by sufficient predicate evidence thus petitioner bears the burden of showing --- - whether the amount of unreported income determined by respondent is excessive ’ unreported receipts from tax preparation business petitioner contends that he reported all of the receipts shown on the bank records for his tax preparation business we disagree based on the responses to respondent’s survey petitioner contends that he prepared fewer than returns for each year in issue we disagree because petitioner’s return preparer number appears on or more returns for each year in issue petitioner contends that his return preparer number appeared on more than one income_tax return for each client for a given tax_year there is no evidence supporting petitioner’s position he offered in evidence a computer printout entitled preparer fee reconcilement which petitioner testified was a printout of what the bank told him was money the bank deposited in his account in about 2-inch by 8-inch strips of paper entitled refund anticipation loan tax_year tax preparer’s receipt with a check number social_security_number name and address of a taxpayer on each strip and client petitioner contends that respondent bears the burden_of_proof but does not state the grounds for this contention the examination began before date sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring reform act of publaw_105_206 sec a 112_stat_726 thus sec_7491 does not apply and petitioner bears the burden_of_proof on all issues in this case rule a --- - return files for those documents were not admitted in part because petitioner did not exchange them days before trial as required by our standing_pretrial_order served on him more than months before trial materials not provided in compliance with our standing_pretrial_order may be excluded from evidence see rule sec_104 b 77_f3d_637 2d cir the documents that petitioner offered in evidence represent at best only a fraction of the returns that petitioner prepared in the years in issue they do not show the amounts that petitioner received for ral fees or tax preparation fees they do not show that petitioner’s return position was correct because they do not establish how many clients he had or how much he received from each of them for the years in issue petitioner makes various personal attacks on respondent’s revenue_agent those allegations are unsupported by the record and are amply refuted by evidence of the thorough and professional approach taken by respondent’s agent petitioner received an average return preparation fee of dollar_figure for dollar_figure for and dollar_figure for these averages are based on all of the responses to respondent’s agent’s survey in the record as shown below we adjust respondent’s estimates because the average fee based on all of the survey responses is a better basis for estimating the amount of fees petitioner -- - received than using only bank records attached to two survey responses and because the record shows that petitioner received an ral fee for percent not percent as respondent’s agent assumed of the returns he prepared and filed returns prepared return preparer fee s17 dollar_figure dollar_figure total estimated preparer dollar_figure dollar_figure dollar_figure fee of returns prepared ral fee dollar_figure dollar_figure dollar_figure total estimated ral fee dollar_figure dollar_figure dollar_figure total gross_receipts dollar_figure dollar_figure dollar_figure less gross_receipts dollar_figure dollar_figure dollar_figure reported unreported income dollar_figure dollar_figure dollar_figure ' br few of the survey responses for taxpayers whose returns bore petitioner’s preparer number stated that someone other than petitioner prepared the return we disregard those statements because the record contains no other explanation why petitioner’s preparer number appeared on those returns unless he prepared them although the average preparation fee for was dollar_figure we treat respondent’s estimate of dollar_figure as a concession we conclude that petitioner had unreported income of dollar_figure for dollar_figure for and dollar_figure for petitioner contends that it is inappropriate to use bureau of labor statistics to determine his deficiency we need not decide petitioner’s contention because respondent’s determination is not based on bureau of labor statistics social_security_benefits respondent determined that petitioner had taxable social_security_benefits of dollar_figure in and dollar_figure in petitioner contends that his social_security payments were nontaxable because they were disability benefits we disagree social_security disability benefits are taxed the same as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 b whether petitioner is liable for the addition_to_tax for failure to timely file his and returns and the accuracy-related_penalty under sec_6662 for failure_to_file timely a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file timely a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 petitioner filed his and returns late fthus petitioner bears the burden of proving that the failure is due to reasonable_cause and not willful neglect ’ rule a 469_us_241 petitioner does not contend that respondent applied the formula in sec_86 incorrectly any adjustments to petitioner’s modified_adjusted_gross_income will be made during computations under rule sec_7491 does not apply to this proceeding see note above illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill that he was unable to file 16_tc_893 on brief petitioner contends that he filed his returns late because he was ill we disagree petitioner was well enough to prepare and file hundreds of tax returns for each of the years in issue we conclude that petitioner is liable for the addition_to_tax for failure to timely file his and returns accuracy--related penalty petitioner testified that he did not keep track of his income during the years in issue he did not provide respondent with any records of his income or expenses for those years a taxpayer’s failure to properly substantiate items is evidence of negligence see sec_6662 116_tc_438 petitioner made no argument about the accuracy-related_penalty at trial or on brief a taxpayer may be deemed to concede an issue that was raised in the petition if he or she makes no argument at trial or on brief relating to that issue 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 - - n we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 for to reflect the foregoing decision will be entered under rule
